SUMMONS IN A CIVIL ACTION                         COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: CLEVELAND,
                                                                          03/23/21 1OHIO
                                                                                     of 8.44113
                                                                                            PageID #: 4
                  CASE NO.                                  SUMMONS NO.
               CV21943814                 Dl CM                 43643611                                            Rule 4 (B) Ohio

                                                                                                                  Rules of Civil
                                                                                                                  Procedure
                                ARNETTA DAVIS                         PLAINTIFF
                                     vs                                                                         SUMMONS
                           ELIZA BRYANT VILLAGE                       DEFENDANT



          ELIZA BRYANT VILLAGE                                                        You have been named defendant in a sums
          7201 WADE PARK AVE.                                                        complaint (copy attached hereto) filed in Cuyahoga
          CLEVELAND OH 44103                                                         County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                       You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this




                                   •
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                      Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          CHRISTOPHER M. SAMS                                                         Your answer must also be filed with the court
          8401 CHAGRIN RD #8                                                         within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          CHAGRIN FALLS,           OH 44023-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          KATHLEEN ANN SUTULA
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K. BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Feb 9,        2021                         By _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                       Deputy


             COMPLAINT FlLED           02/ 08 /2 021


                                                                                     Illllll lllll lllll lllll lllll 111111111111111 11111111

                                                                                                                    EXHIBIT
                                                                                                                            1




CMSN130
             Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: 03/23/21 2 of 8. PageID #: 5




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                               Court of Common Pleas


                                     New Case Electronically Filed: COMPLAINT
                                               February 8, 202118:03


                                         By: CHRISTOPHER M. SAMS 0093713

                                                Confirmation Nbr. 2176675



   ARNETTA DAVIS                                                            CV 21943814

           vs.
                                                                  Judge: KATHLEEN ANN SUTULA
  ELIZA BRYANT VILLAGE




                                                     Pages Filed: 6




Electronically Filed 02/08/2021 18:03 / / CV 21 943814 / Confirmation Nbr. 2176675 I CLJSZ
             Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: 03/23/21 3 of 8. PageID #: 6




                                      IN THE COURT OF COMMON PLEAS
                                          CUYAHOGA COUNTY, OHIO

     ARNETTA DAVIS                                       )        Judge:
     1284 Avondale Rd.                                   )
     South Euclid, OH 44121                              )        Case No:
                                                         )
                      Plaintiff,                         )
                                                         )
             V.                                          )
                                                         )
     ELIZA BRYANT VILLAGE                                )
     7201 Wade Park Ave.                                 )
     Cleveland, OH 44103                                 )
                                                         )        JURY DEMAND
                      Defendant.                         )        ENDORSED HEREON

                             COMPLAINT FOR UNPAID OVERTIME WAGES

             Plaintiff Arnetta Davis ("Plaintiff') alleges as follows for her Complaint against

     Defendant Eliza Bryant Village ("Defendant"):

              1.      Plaintiff began working for Defendant in about 2013.

              2.      In about August 2017, Defendant promoted Plaintiff.

              3.      Defendant still employs Plaintiff.

              4.      At the time of Plaintiff's promotion in about August 2017, Defendant increased

     Plaintiff's pay and also claimed that it was now paying her on a salary exempt basis.

              5.      Plaintiff, however, has never been a salary exempt employee while working for

     Defendant.

              6.      Since at least August 2017, Defendant has never paid Plaintiff time-and-a-half

     overtime wages for her hours worked over forty in a workweek.




Electronically Filed 02/08/2021 18:03 / / CV 21 943814 I Confirmation Nbr. 2176675 I CLJSZ
             Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: 03/23/21 4 of 8. PageID #: 7




              7.      Defendant only pays Plaintiff (at most) her regular hourly rate for her hours

     worked over forty in a workweek.

              8.      Perhaps in an attempt to disguise its illegal wage payments, Defendant breaks up

     Plaintiff's listed pay into two separate categories on her pay stubs, identified as "Salary l" and

     "Salary 2."

              9.      Under "Salary l," for the first forty hours per week that Plaintiff works,

     Defendant pays Plaintiff $2,121.60 per two-week pay period.

              10.     Under "Salary 2," for any hours over forty in a workweek that Plaintiff works,

     Defendant pays Plaintiff at an hourly rate of $28 per hour for each of these overtime hours.

     Defendant never pays Plaintiff time-and-a-half overtime wages for her hours worked over forty

     in a workweek.

              11.     Plaintiff works for Defendant as an LPN.

              12.     Plaintiff's primary job duties are the performance of LPN nursing work (such as

     assisting Registered Nurses, assisting with patient comfort, and checking patient vital signs),

     checking rooms to make sure they are prepared for new admissions, compiling welcome kits for

     new patients/residents, emailing census numbers to staff, and attending meetings.

              13.     Since August 2017, Plaintiff has complained numerous times about Defendant's

     failure to pay her time-and-a-half overtime wages for her hours worked over forty in a

     workweek.

              14.     In the past, Defendant falsely told Plaintiff that it did not owe her time-and-a-half

     overtime wages for her hours worked over forty in a workweek because she was a salary exempt

     employee.


Electronically Filed 02/08/2021 18:03 / / CV 21 943814 I Confir~ation Nbr. 2176675 I CLJSZ
             Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: 03/23/21 5 of 8. PageID #: 8




              15.     Recently Defendant admitted to Plaintiff and other employees that Defendant

     does indeed owe Plaintiff and other employees time-and-a-half overtime wages for their hours

     worked over forty in a workweek, and Defendant promised to begin paying these overtime

     wages "in the near future."

              16.     When Plaintiff inquired about the years of unpaid time-and-a-half overtime wages

     from the past, Defendant told Plaintiff that it was not going to pay her those wages, which

     Defendant itself admitted it owes her. Defendant refused to offer an explanation for its refusal to

     pay these time-and-a-half overtime wages.

              17.      In addition to its other overtime violations, Defendant also did not pay Plaintiff

     any wages whatsoever for certain work that she performed off of the clock for Defendant

     including, but not limited to, responding to referrals via email for possible admissions.

              18.      This Court has subject matter jurisdiction over the claims and parties raised in this

     Complaint.

              19.      This Court has personal jurisdiction over the parties to this action.

              20.      Venue is proper in Cuyahoga County, Ohio because Defendant conducted activity

     that gives rise to the claim for relief in Cuyahoga County, Ohio and separately because Plaintiff's

     claim for relief arose at least in part in Cuyahoga County, Ohio.

              21.     Plaintiff consents to become a party plaintiff in this action and has attached her

     written consent hereto as Exhibit A

              22.     Defendant's revenues exceed $500,000 per year.

              23.     Defendant is an Ohio non-profit corporation, doing business in Cuyahoga County,

     Ohio.


Electronically Filed 02/08/2021 18:03 / / CV 21 943814 I Confir!Jation Nbr. 2176675 I CLJSZ
             Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: 03/23/21 6 of 8. PageID #: 9




              24.      Defendant is an enterprise engaging in interstate commerce.

              25.      Plaintiff has hired the undersigned counsel and has agreed to pay them reasonable

     attorney's fees and costs if she is successful on one or more of the claims set forth herein.

              26.      Plaintiff is an overtime non-exempt employee under the Ohio Revised Code and

     the Fair Labor Standards Act.

              27.      Plaintiff worked significantly more than forty hours per week for Defendant.

              28.      Defendant did not pay Plaintiff time-and-a-half overtime wages for hours that

     Plaintiff worked over forty in a workweek.

              29.      Defendant's own pay stubs show that it only paid Plaintiff regular straight-time

     wages (at most) for her hours worked over forty in a workweek, and Defendant itself recently

     admitted to Plaintiff that it owes her time-and-a-half overtime wages for the work that she

     performed over forty in a workweek.

              30.      Defendant is required to comply with overtime requirements set forth in the Ohio

     Revised Code and the Fair Labor Standards Act, 29 U.S.C. Sections 201, et seq.

              31.      Defendant has violated Ohio Revised Code Sections 4111.03 and 4111.10 and the

     Fair Labor Standards Act by not paying Plaintiff overtime wages for all hours worked over a

     regular forty-hour workweek.

              32.      Defendant's conduct with regard to not paying time-and-a-half overtime wages to

     Plaintiff was willful.

              33.      Plaintiff has been damaged by Defendant's non-payment of time-and-a-half

     overtime wages.




Electronically Filed 02/08/2021 18:03 / / CV 21 943814 I ConfirQl)ation Nbr. 2176675 I CLJSZ
            Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: 03/23/21 7 of 8. PageID #: 10




              34.      Plaintiff is entitled to liquidated damages of one times unpaid overtime

     compensation pursuant to the Fair Labor Standards Act.

              35.      Defendant is liable for the costs and reasonable attorney's fees of Plaintiff

     pursuant to Ohio Revised Code Section 4111.10 and the Fair Labor Standards Act.

              WHEREFORE, Plaintiff demands judgment against Defendant for her unpaid overtime

     wages, liquidated damages, post-judgment interest, attorney's fees and costs, and all other relief

     to which she is entitled.

              ruRY TRIAL DEMANDED.

                                                                   Respectfully submitted,

                                                                   /s/ Christopher M. Sams
                                                                   Stephan I. Voudris, Esq.
                                                                   Supreme Court No. 0055795
                                                                   Christopher M. Sams, Esq.
                                                                   Supreme Court No. 0093713
                                                                   Voudris Law LLC
                                                                   8401 Chagrin Road, Suite 8
                                                                   Chagrin Falls, OH 44023
                                                                   svoudris@voudrislaw.com
                                                                   csams@voudrislaw.com
                                                                   440-543-0670
                                                                   440-543-0721 (fax)
                                                                   Counsel/or Plaintzff




Electronically Filed 02/08/2021 18:03 / / CV 21 943814 I Confir131ation Nbr. 2176675 I CLJSZ
            Case: 1:21-cv-00651-PAG Doc #: 1-1 Filed: 03/23/21 8 of 8. PageID #: 11




                     At~ l>M~                agn--cs and consenl5 lo bcoomc a part> rlain1iff in this Ja\\suit.




                                                                                         fXHIRIT A




Electronically Filed 02/08/2021 18:03 / / CV 21 943814 I Confirmation Nbr. 2176675 I CLJSZ
